DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 12 and 21 are objected to because of the following informalities:  
Claim 12 and 21 recite a “coreless type”, but claim 1 recites “a core layer”. As such it is unclear and to how the applicant is calling a structure with a core layer as a coreless type structure. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 5, 6, 8, 9, 12-14, 18, 19 and 21 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Kim et al. 20190051592 (Kim).



    PNG
    media_image1.png
    635
    1259
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1B of Kim discloses a flip-chip package substrate (par [0050] - chip 200 may be provided in the form of a flip-chip on the package substrate 100), comprising:
a circuit structure (as labeled by examiner above) including a first side (top) and a second side (bottom) opposite to the first side, wherein either one of the first side or the second side of the circuit structure is used as a chip 200 side for electronic components (package substrate 100 via solder balls and/or solder bumps) to be placed thereon, wherein the circuit structure further includes a core layer (as labeled by examiner above), and at least one dielectric layer 130a and a circuit layer 120a are formed on the core 
a strengthening structure (130b/170 structure – as labeled by examiner above) having a top surface 103bt and a bottom surface (bottom of 170) and disposed on the second side of the circuit structure, wherein the top surface of the strengthening structure is bonded with the second side of the circuit structure and the bottom surface of the strengthening structure is free from being bonded with other circuit structures, wherein the strengthening structure is free from being electrically connected with the circuit structure (this is necessary the case as 130b/170 is insulating material), and the strengthening structure includes a rigid layer 130b made of an insulating material (note 130b is more rigid than 170 since it is interior and supported by structure around it); and 
conductive elements (180s/190s) having a top end and a bottom end and disposed on and electrically connected with the circuit structure, wherein the conductive elements are of a pillar-shaped structure and are positioned in the strengthening structure, wherein the top end (top of 180) of the conductive elements is connected with the circuit structure, and wherein the bottom end (bottom of 190) of the conductive elements is exposed from the strengthening structure and free from being bonded with other circuit structures.

Regarding claim 5, fig. 1B of Kim discloses wherein the conductive portions each include a single pillar.

Regarding claim 6, fig. 1B of Kim discloses wherein the conductive portions are conductive through holes.



    PNG
    media_image2.png
    646
    891
    media_image2.png
    Greyscale


Regarding claim 9, fig. 1B of Kim discloses wherein the insulating portion includes a bonding layer (as labeled by examiner above) bonded to the circuit structure and a protective layer (as labeled by examiner above) covering the rigid layer 130b.

Regarding claim 12 (insofar as to be incompliance with claim objection), fig. 1B of Kim discloses wherein the circuit structure is of a coreless type (as per claim objection - as the applicant is claiming a core in claim 1, but later call it a coreless type).


Regarding claim 13, fig. 1B of Kim discloses an electronic package, comprising: the flip-chip package substrate of claim 1; and an electronic component 160 disposed on at least one of the first side and the second side of the circuit structure, wherein the conductive portions each are a conductive through hole.

Regarding claim 14, fig. 1B of Kim discloses further comprising an encapsulating layer 150 disposed on the circuit structure, wherein the encapsulating layer 150 covers and is bonded to the electronic component 160.


    PNG
    media_image3.png
    648
    883
    media_image3.png
    Greyscale


Regarding claims 18-19, fig. 1B of Kim discloses wherein the strengthening structure further includes an insulating portion (as labeled by examiner above) covering the rigid layer, and the rigid layer is bonded onto the circuit structure by the insulating portion, wherein the insulating portion includes a bonding layer bonded to the circuit structure and a protective layer covering the rigid layer

 Regarding claim 21 (insofar as to be incompliance with claim objection), it is necessary the case the fig. 1B of Kim is one wherein the circuit structure is of a coreless type (as the applicant is claiming a core in claim 1, but later call it a coreless type).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829